PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,943,030
Issue Date: 9 Mar 2021
Application No. 12/316,699
Filing or 371(c) Date: 15 Dec 2008
Attorney Docket No. None 


:
:	DECISION ON PETITION
:
:
:


This is a response to Patentee’s petition pursuant to 37 C.F.R. § 1.705(b) filed May 10, 2021, requesting that the Office adjust the patent term adjustment from 1576 days to 2427 days.  

The Office acknowledges the submission of the $210.00 fee set forth in 37 C.F.R. § 1.18(e).  No additional fees are required.  A review of the electronic file indicates that this patent is not subject to a terminal disclaimer.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

On March 9, 2021, the Office determined that applicant was entitled to 1576 days of PTA.  

On May 10, 2021 (May 9, 2021 fell on a Sunday), Patentee filed a request for redetermination of patent term adjustment requesting a PTA of 2427 days, pursuant to 37 C.F.R. § 1.705(b). 

Decision

Upon review, the USPTO finds that Patentee is entitled to 1525 days of PTA.  

Four periods of reduction and one period of “A” delay are in dispute.

“A” Delay

The Patentee and Office agree that an adjustment of 750 days is warranted under 37 C.F.R. 
§ 1.703(a)(1) beginning on February 16, 2010 (the day after the date that is fourteen months after 
the day the application was filed and ending on March 6, 2012 (the date the first Office action 
was mailed).



Applicant filed a first RCE on April 7, 2014 along with amended claims and a petition pursuant to 37 C.F.R. § 1.137(a) to revive the application.

The USPTO mailed a decision on April 30, 2014 that dismissed the February 7, 2014 petition.

Applicant filed a request pursuant to 37 C.F.R. § 1.48 on August 24, 2015.

Applicant filed a renewed petition pursuant to 37 C.F.R. § 1.137(a) on February 6, 2016.

The USPTO mailed a decision on March 7, 2016 that dismissed the February 6, 2016 petition.

Applicant filed a petition pursuant to 37 C.F.R. § 1.1.183 on August 8, 2016 requesting suspension of the rules.

Applicant filed a renewed petition pursuant to 37 C.F.R. § 1.137(a) on August 22, 2016.  

The USPTO mailed a decision on June 29, 2017 that, inter alia, dismissed the August 22, 2016 petition.

Applicant filed a second RCE on August 29, 2017 along with, inter alia, amended claims, remarks, and a renewed petition.

The USPTO mailed a decision on October 31, 2017 that, inter alia, dismissed the August 29, 2017 petition.

Applicant filed, inter alia, a renewed petition pursuant to 37 C.F.R. § 1.137(a) on January 2, 2018.

The USPTO mailed a decision on February 7, 2018 that, inter alia, dismissed the January 2, 2018 petition.

Applicant filed, inter alia, a renewed petition pursuant to 37 C.F.R. § 1.137(a) on April 9, 2018.  A supplement was received on April 10, 2018.

The USPTO mailed a corrected decision on the petition pursuant to 37 C.F.R. § 1.137(a) on May 24, 2018 that, inter alia, granted the August 29, 2017 petition.  The decision 

The corrected decision mailed on May 24, 2018 further states on page four of the decision that “[t]his petition (sic) is being referred to the Technology Center 2400 for further processing in accordance with this decision.”  Accordingly, the USPTO mailed a non-final Office action on August 6, 2018 that indicates on the second numbered page that the RCE and the submission filed on August 29, 2017 have been entered.  Hence, while the second RCE was not the first RCE to be filed in this application, the second RCE was entered while the first (filed on April 7, 2014) was not.

The USPTO entered an adjustment of 220 days under 37 C.F.R. § 1.703(a)(2) beginning on December 30, 2017 (the day after the date that is four months after the day the second RCE was filed - August 29, 2016) and ending on August 6, 2018 (the date the non-final Office action was mailed).  Patentee agrees with this adjustment.

However, the non-final Office action mailed on August 6, 2018 was not mailed in response to the second RCE field on August 29, 2017 – it was mailed as a result of the mailing of the corrected decision on the petition pursuant to 37 C.F.R. § 1.137(a) on May 24, 2018.  Consequently, the 220-day adjustment is not warranted under 37 C.F.R. § 1.703(a)(2), and this adjustment has been removed.  

“B” Delay 

The Patentee and Office agree there are 2647 days of “B” delay.  

The Novartis decision includes “instructions” for calculating the period of “B” delay.  Specifically, the decision states, 

The better reading of the language is that the patent term adjustment time [for “B” delay] should be calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of (b)(1)(B)) and determining the extent to which the result exceeds three years.  

The length of time between application and issuance is 4468 days, which is the number of days beginning on the filing date of the application (December 15, 2008) and ending on the date the patent issued (March 9, 2021).  

The time consumed by continued examination is 725 days.  The time consumed by continued examination includes the period beginning on the filing date of the second RCE (August 29, 2017) and ending on the mailing date of the first notice of allowance (August 23, 2019).

The number of days beginning on the filing date of application (December 15, 2008) and ending on the date three years after the filing date of the application (December 15,2011) is 1096 days.



 “C” Delay

The Patentee and Office agree there are zero days of “C” delay.  

Overlap

The Patentee and Office agree there are 82 days of overlap.  

The Office finds that the number of overlapping days of Office delay is 82 days.  In Wyeth v. Kappos, 591 F.3d 1364 (Fed. Cir. 2010), the Court of Appeals for the Federal Circuit determined that overlap occurs when the calendar days overlap between the “A” and “B” delays.  Under this interpretation, the Office finds that the overlapping period of “A” delay and “B” delay is 82 days.  

The Office finds that the periods of “B” delay are:

(1)	beginning on December 16, 2011 (date that is the day after the three year anniversary of 
the filing date of the application) and ending on August 28, 2017 (date that is the day before the second RCE was filed) for a period of 2083 days; and 
(2)	beginning on August 24, 2019 (date that is the day after the first notice of allowance was mailed) and ending on March 9, 2021 (date of patent issuance) for a period of 564 days.  

2083 + 564 = 2647.

The Office finds that the overlapping period of “A” delay is the terminal 82-day portion of the aforementioned 750 day adjustment that is warranted under 37 C.F.R. § 1.703(a)(1), beginning on December 16, 2011 (date that is the day after the three year anniversary of the filing date of the application) and ending on March 6, 2012 (the date the first Office action was mailed.

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office finds that, under 37 C.F.R. § 1.704, the amount of PTA should be reduced by 1790 days.  The Office has determined that the Patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following periods.  

(1)	A 112-day period pursuant to 37 C.F.R. § 1.704(c)(7) from September 7, 2012 until December 27, 2012 because the Office mailed a non-final Office action on March 6, 2012.  Patentee filed its remarks and amendments to the claims and specification on September 6, 2012, the USPTO mailed a Notice of Non-compliant Amendment on November 27, 2012, and Patentee filed, inter alia, remarks and amendments to the claims and specification on December 27, 2012.  

Accordingly, the reduction should have been 112 days pursuant to 37 C.F.R. 

§ 1.704(b). 

Consequently, the 204-day reduction has been removed and a 112-day reduction has been added.

Patentee appears to agree with the 204-day reduction.

(2)	The USPTO entered a reduction of 1519 days pursuant to 37 C.F.R. § 1.704(b) from July 3, 2013 until August 29, 2017 because the Office mailed a final rejection on April 2, 2013.  Accordingly, the three-month response date was July 2, 2013.  However, the Patentee did not file its second RCE until August 29, 2017.  

	It is noted that a reduction of 1427 days is warranted pursuant to 37 C.F.R. § 1.704(c)(3) 
	from October 3, 2013 until August 29, 2017 because as set forth above, this application 
	became abandoned on October 3, 2013 and a grantable petition was filed on August 29,
2017.  However, since this entire 1427-day period overlaps with the 1519-day period, the USPTO has not entered the 1427-day reduction.

Patentee disagrees with the 1519 day reduction pursuant to 37 C.F.R. § 1.704(b).  Patentee agrees the period should begin on October 3, 2013 when this application became abandoned but argues it should end on August 23, 2015, the day before a request pursuant to 37 C.F.R. § 1.48 was filed, since Applicant feels the request pursuant to 37 C.F.R. § 1.48 “included all the necessary items for a grantable decision.”1  This would result in a reduction of 690 days; however Patentee appears to calculate this period to total 851 days.  

Patentee’s argument has been given careful consideration, and has been deemed to be unpersuasive.  37 C.F.R. § 1.704(b) states, in toto:

With respect to the grounds for adjustment set forth in §§ 1.702(a) through (e), and in particular the ground of adjustment set forth in § 1.702(b), an applicant shall be deemed to have failed to engage in reasonable efforts to conclude processing or examination of an application for the cumulative total of any periods of time in excess of three months that are taken to reply to any notice or action by the Office making any rejection, objection, argument, or other request, measuring such three-month period from the date the notice or action was mailed or given to the applicant, in which case the period of adjustment set forth in 
§ 1.703 shall be reduced by the number of days, if any, beginning on the day after the date that is three months after the date of mailing or transmission of the Office communication notifying the applicant of the rejection, objection, argument, or other request and ending on the date the reply was filed. The period, or shortened statutory period, for reply that is set in the Office action or notice has no effect on the three-month period set forth in this paragraph.

2  All elements of the petition to revive the abandoned application were not satisfied until August 29, 2017, and it follows the period of reduction pursuant to 37 C.F.R. § 1.704(b) terminates on that date.  

(3)	The USPTO entered a reduction of 122 days pursuant to pursuant to 37 C.F.R. 
§ 1.704(c)(3).  Patentee disagrees that any reduction is warranted and the Office agrees.  Consequently, the 122-day reduction has been removed.

(4) 	The USPTO entered a reduction of 84 days pursuant to 37 C.F.R. § 1.704(b) from
November 7, 2018 until January 29, 2019 because the Office mailed a non-final rejection on August 6, 2018.  Accordingly, the three-month response date was November 6, 2018.  However, the Patentee did not file its remarks and amendment to the claims until January 29, 2019. 

Patentee appears to agree with this reduction.

(5)	The USPTO entered a reduction of 17 days pursuant to 37 C.F.R. § 1.704(c)(10) from
September 29, 2020 until October 15, 2020 because the Office mailed a notice of allowance on September 28, 2020, Patentee filed a request pursuant to 37 C.F.R. § 1.48 on September 29, 2020, and the USPTO mailed an unrelated miscellaneous communication concerning Information Disclosure Statements received on September 6, 2012 and January 10, 2012.

The USPTO finds that a single-day reduction pursuant to 37 C.F.R. § 1.704(c)(10) is warranted, beginning on September 29, 2020 (the day after the Office mailed a notice of allowance) and ending on this same day when Patentee filed the request pursuant to 37 C.F.R. § 1.48.

 	Consequently, the 17-day reduction has been removed and a single-day reduction has 
	been added.

Patentee disagrees that any reduction is warranted, and argues “the communication from the Office on 10/15/200 was a notification by the examiner of the receipt of previously submitted IDS submissions by the Applicant.”3

Patentee’s argument has been given careful consideration, and has been deemed to be unpersuasive.  37 C.F.R. § 1.704(c)(10) sets forth, in toto:

Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the 

Submission of an amendment under § 1.312 or other paper, other than an amendment under § 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed;

Patentee submitted a request pursuant to 37 C.F.R. § 1.48 after a notice of allowance was mailed, and it follows a reduction pursuant to 37 C.F.R. § 1.704(c)(10) is warranted.

(6) 	The USPTO entered a reduction of 13 days pursuant to 37 C.F.R. § 1.704(c)(10), from  December 11, 2020 until December 23, 2020 because the Office mailed a notice of allowance on September 28, 2020, Patentee filed an IDS on December 11, 2020 (the undersigned has not located a statement pursuant to 37 C.F.R. §§ 1.704(d)(1)(i) or (ii) among the concurrently submitted papers), and the USPTO mailed a corrected notice of allowability on December 23, 2020.  

The USPTO finds that a 74-day reduction pursuant to 37 C.F.R. § 1.704(c)(10) is warranted, beginning on September 29, 2020 (the day after the Office mailed a notice of allowance) and ending on December 11, 2020, the day the IDS was received.

 	Consequently, the 13-day reduction has been removed and a reduction of 74 days has 
	been added.

	Patentee disagrees that any reduction is warranted.  Patentee argues that no delay should 
be attributed since “Applicant was submitting remaining items on previous IDS submissions and further the Office was still reviewing Applicant’s petition filed 8/2/2020.”

Patentee’s argument has been given careful consideration, and has been deemed to be unpersuasive.  Patentee submitted an IDS after a notice of allowance was mailed, and it follows a reduction pursuant to 37 C.F.R. § 1.704(c)(10) is warranted.

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - overlap - applicant delay = X.

USPTO’s Calculation:				
	                         
750 + 2647 (4468 – 1096 – 725) + 0 – 82 – 1790 (112 + 1519 + 84 + 1 + 74) = 1525
Patentee’s Calculation:

970 (750 + 220)  + 2647 (4468 – 1096 – 725) + 0 – 82 – 1139 (204 + 851 + 84) = 2396.  Patentee calculates a total PTA of 2427, and the discrepancy appears to stem from the use of the figure 1108 instead of 1139 in the above formula.  However, since Patentee has not fully revealed his math, the undersigned is not able to determine the precise discrepancy.  The figure 1108 appears on the seventh and eleventh pages of this petition, but it is not entirely clear how Patentee arrived at this number.

Conclusion

Patentee is entitled to PTA of 1525 days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 750 + 2647 + 0 – 82 – 1790 = 1525 days. 

If Patentee seeks a review of this decision, Patentee must request reconsideration within TWO (2) months from the mail date of this decision.  Extensions of time pursuant to 37 C.F.R. 
§ 1.136(a) are available, pursuant to M.P.E.P. § 2734(I).  If applicant does not reply, then the Office will sua sponte issue a certificate of correction in the amount of 1525 days.

Telephone inquiries regarding this decision may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.4

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl:  Adjusted PTA calculation
           DRAFT Certificate of Correction


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  	 10,943,030 B2
		DATED            :     Mar. 9, 2021				DRAFT
		INVENTOR(S) :     Guymon, Jr.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice: Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 1576 days

      Delete the phrase “by 1576 days” and insert – by 1525 days --	
		






















    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Petition, page 4.
        2 It is noted applicant did not appear to file a petition to withdraw the holding of abandonment pursuant to 37 C.F.R. § 1.181; instead, a petition to revive the application pursuant to 37 C.F.R. § 1.137(a) was filed.
        3 Petition, page 8.
        4 Patentee will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Patentee is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Patentee.